DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 5/26/21 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 5/26/21 has been entered in full. Claims 1-4, 7, 9, 10, 12 and 13 are amended. Claims 8 and 11 are canceled. Claims 1-5, 7, 9, 10, 12 and 13 are pending.
Applicants’ election of Group I, currently all pending claims, was previously acknowledged and treated as an election without traverse. The election of reslizumab as the species of anti-IL-5 antibody in the reply filed was also previously acknowledged, and reads on all pending claims.
Claims 1-5, 7, 9, 10, 12 and 13 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/11/21).
All objections and rejections of claim 11 are moot in view of its cancellation.
The objection to claim 9 at pg 2-3 is withdrawn in view of the claim amendments.
The rejection of claims 1-3, 7, 9, 10, 12 and 13 at pg 3-6 under 35 U.S.C. 102(a)(1) as being anticipated by Study NCT02559791 is withdrawn in view of the amendments to the claims that limit the treated subject to one having a FEV1 and/or ACQ score in the recited range, which is not taught by the '791 study.
withdrawn in view of the amendments to the claims for the same reasons as above for the rejection of claim 1 under 35 U.S.C. 102(a)(1) over the '791 study.

New rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As amended, claim 1 recites an FEV1 "of about 32% to about 62%" and an ACQ score "of about 1 to about 3". Each use of the term "about" is an approximation which is indefinite because the instant specification does not define what term of degree is encompassed by "about", and further does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, "about 32%" may encompass a narrow range, (e.g., 31.95% to 32.05%), a broader range (31.9% to 32.1%), a broader range (31% to 33%) or an even broader range (27% to 38%). The specification states that "When values are expressed as approximation, by use of the antecedent "about", it will understood that the particular value forms another embodiment" (¶ 19, published application), which does not define the term or provide a standard for determining the degree of variation encompassed. See MPEP 2173.05(b).
	Claims 10, 12 and 13 each use the term "about"; i.e., "about 50%" (claim 10), "about 20%" (claim 12) or "about 50%" (claim 13). As with claim 1, above, each use of the term "about" is an approximation which is indefinite because the instant specification does not define what term of degree is encompassed by "about", and further does not 
The remaining claim(s) are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims contain new matter. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 has been amended to add a recitation that the subject to be treated "exhibited a forced expiratory volume in one second (FEV1) of about 32% to about 62% and/or an asthma control questionnaire (ACQ) score of about 1 to about 3". Applicants' 5/26/21 reply at page 5 indicates that support for the amendments to the claims can be found in ¶ 37, 39 and 54-57 of the specification (using the number of the published application), and Table 1. Paragraph 37 does not mention FEV1 or ACQ scores, and while paragraph 39 discusses that treatment can make clinically significant improvements in these scores, it does not provide ranges of scores for the subjects to be treated prior to administration. Likewise, paragraphs 54-57 are part of the Results section of the working example, and only discusses improvement in these scores. The reply at page 6 more specifically indicates that the scores for the subject to be treated are shown in Table 1 as the scores for the reslizumab group. However, Table 1 actually 1 scores in reslizumab group were 47.6 ± 14.8, which is 32.8% to 62.4% rather than "about 32% to about 62%". The term "about" is not defined by the specification and is indefinite for the reasons set forth above, and therefore is interpreted as broadly encompasses scores outside those shown in Table 1. Thus, the specific example showing a range of 32.8% to 62.4% for FEV1 scores does not provide support for a broader range of "about 32% to about 62%". Likewise, Table shows that the ACQ scores in the reslizumab group were 2.04 ± 1.4, which is 0.64 to 3.44, rather than "about 1 to about 3", and thus does not provide support for this broader range. Furthermore, the concept of the specific ranges of FEV1 and ACQ scores does not flow naturally from the disclosure. Therefore, the specification as originally filed lacks support for the ranges recited in the claims as amended. Thus, the specification fails to disclose the currently recited ranges in such terms that a skilled artisan would recognize applicant was in possession of the claimed invention at the time of filing, and therefore the inclusion of such ranges in the claims represents new matter. This rejection could be overcome, for example, by amending the ranges recited in the claims to those specifically supported by the example in the specification; e.g., "exhibited a forced expiratory volume in one second (FEV1) of 32.8% to 62.4% and/or an asthma control questionnaire (ACQ) score of .64 to 3.44".

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646